Citation Nr: 9926227	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for pulled groin 
muscle.

3.  Entitlement to service connection for cyst on the left 
wrist.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for subluxation of the 
right fifth finger.

6.  Entitlement to service connection for residuals of 
laceration of the hand.

7.  Entitlement to service connection for scoliosis.

8.  Entitlement to an increased evaluation for corneal 
transplant of the right eye, currently evaluated as 30 
percent disabling.

9.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to 
March 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for left ear hearing loss, pulled groin muscle, 
cyst of the left wrist, hiatal hernia, subluxation of the 
right fifth finger, residuals of a laceration of the left 
hand, and scoliosis, and from a March 1997 rating decision, 
which denied entitlement to increased evaluations for right 
ear hearing loss and a corneal transplant of the right eye.

The appellant's claims of entitlement to service connection 
for left ear hearing loss, a pulled groin muscle, a cyst on 
the left wrist, a hiatal hernia, subluxation of the right 
fifth finger, a laceration of the left hand, and scoliosis, 
will be discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's increased rating claims has 
been obtained by the agency of original jurisdiction.

2.  The appellant's right eye disability is currently 
manifested by uncorrected visual acuity of light perception 
only.  Total blindness in the nonservice-connected left eye 
is not shown.

3.  The appellant's service-connected right ear hearing loss 
is currently manifested by an average pure tone threshold in 
the right ear of 16.25 decibels, with speech recognition 
ability of 90 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
corneal transplant of the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Codes 6029, 6070 (1998).

2.  The criteria for an increased (compensable) disability 
rating for service-connected right ear hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at the appellant's 
June 1986 enlistment examination, he was evaluated as normal.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
15
10
0
5
5

On the authorized audiological evaluation in December 1986, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15
LEFT
5
5
0
0
5

On the authorized audiological evaluation in November 1988, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
5
15
LEFT
15
10
5
0
10

On the authorized audiological evaluation in February 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
35
LEFT
10
15
5
10
20

In August 1990 the appellant was seen for an otolaryngologic 
consultation.  The appellant stated that, prior to his 
February 1990 audiological evaluation, he had been exposed to 
a noisy environment.  The examiner reported no abnormal 
findings.

On the authorized audiological evaluation in October 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-5
20
LEFT
5
5
5
-5
0

On the authorized audiological evaluation, on October 7, 
1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
-5
20
LEFT
5
10
0
0
10

On the authorized audiological evaluation, on October 9, 
1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
25
LEFT
5
10
0
-5
10

On the authorized audiological evaluation in October 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
30
LEFT
5
10
5
0
10

On the authorized audiological evaluation in March 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-5
15
LEFT
5
5
5
0
5

On the authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15
LEFT
5
5
5
-5
-5

On the authorized audiological evaluation in January 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
5
15
LEFT
5
5
5
0
5

VA medical records indicate that, on the authorized 
audiological evaluation in March 1997, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
40
LEFT
5
10
10
5
15

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.  Speech recognition testing was not 
completed for the left ear.

The examiner diagnosed normal hearing in the left ear and 
normal to mild sloping high frequency sensorineural hearing 
loss in the right ear.

At a March 1997 VA eye examination, the visual acuity in the 
appellant's right eye, corrected and uncorrected was count 
fingers [CF].  The visual acuity in the appellant's left eye 
was 20/20.

The appellant's right eye had a clear graft and aphakia.

The examiner diagnosed traumatic cataract [CAT] of the right 
eye; status post cataract [S/P CAT] surgery of the right eye 
in 1992; penetrating keratoplasty of the right eye in 1993; 
cystoid macular edema of the right eye in 1993-count fingers 
vision; intraocular lens removal of the right eye in 1994; 
and complaints of constant pain in the right eye-
questionable etiology.

The examiner noted that the appellant had sustained a 
traumatic cut to his right eye in 1992.  The appellant 
underwent a penetrating keratoplasty [PKP] in 1993.  The 
intraocular lens was removed from his right eye in 1994.  No 
diplopia was noted.


Analysis

The appellant has presented well-grounded claims for 
increased disability evaluations within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  38 
C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).


1.  Corneal transplant of the right eye

The appellant's right eye disability is currently rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6029.  Diagnostic Code 
6029 assigns a 30 percent rating for aphakia.  The 30 percent 
rating prescribed for aphakia is a minimum rating to be 
applied to the unilateral or bilateral condition and is not 
to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  Combined ratings for disabilities of the 
same eye should not exceed the amount for total loss of 
vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (1998).

The clinical findings of record do not support an assignment 
of an evaluation in excess of 30 percent.  At the March 1997 
VA eye examination, the visual acuity in the appellant's 
right eye, corrected and uncorrected was count fingers.  The 
visual acuity in the appellant's left eye was 20/20.  Visual 
acuity for light perception only in one eye and 20/40 or 
better vision in the other eye permits a 30 percent 
disability rating under Diagnostic Code 6070.  In order for 
the appellant to be entitled to an evaluation in excess of 30 
percent, the appellant would have to have had anatomical loss 
of one eye.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6066, 
6061 (1998); see also 38 U.S.C.A. § 1160 (West 1991); 
38 C.F.R. § 3.383 (1998).

Finally, during the March 1997 VA examination, the examiner 
reported no findings referable to diplopia or visual field 
defect.  Because the appellant's visual acuity entitles him 
to only a 30 percent disability evaluation and no other 
medical evidence has been presented which contradicts these 
results or otherwise shows a visual field defect, a rating in 
excess of 30 percent is not warranted.



2.  Right ear hearing loss

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 
the law are clear and precise.  If the numbers on audiometric 
tests reflect findings equivalent under the law to a 10 
percent rating, a 10 percent rating is assigned; if the 
numbers show the equivalent of a 30 percent, a 30 percent 
rating is assigned, etc.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.  This is not to say that the 
assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the Schedule.  38 
C.F.R. § 4.85 (1998).

Evaluations of defective hearing range are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech reception tests together with the average 
hearing-threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second, reported as result of VA regional office or 
authorized audiology clinic examinations.  In order to 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.

In situations, where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97; see 38 C.F.R. § 3.383 (1998).  
Consequently, the other, non-service-connected ear is 
assigned a Level I auditory acuity level.  Id.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service- connected ear is at level X or 
XI.  38 C.F.R. §§ 3.383(a)(3), 4.85, 4.87, Diagnostic Codes 
6100 to 6101 (1998).

The results of the audiometric testing on VA examination in 
March 1997 do not demonstrate that the appellant's overall 
hearing loss is severe enough to warrant a compensable 
disability rating under the Schedule.

On the authorized audiological evaluation performed in March 
1997, pure tone thresholds with respect to the right ear were 
10, 5, 10, and 40, 70, and 80, at 1000, 2000, 3000 and 4000 
cycles per second, respectively, with an average frequency of 
16.25.  Per this same report, the speech recognition score 
was 90 percent.  These findings correspond to a Level II 
hearing acuity in the right ear.  38 C.F.R. § 4.85 (Table VI) 
(1998).

The appellant is service-connected only for right ear hearing 
loss.

In applying the schedular criteria to these test results, 
with the right ear at level II and the other ear at level I, 
a compensable disability rating is not warranted.  38 C.F.R. 
§§ 4.85 (Table VII), Part 4, Diagnostic Code 6100 (1998).  
Thus, the appellant's request for an increased rating is 
denied.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6100 (1998).


ORDER

Entitlement to an increased disability evaluation for 
service-connected corneal transplant of the right eye is 
denied.

Entitlement to a compensable rating for service-connected 
right ear hearing loss is denied.



REMAND

1.  Left ear hearing loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385(1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") stated, in Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992), "In one sense, 
[38 C.F.R. § 3.385] mixes apples and oranges in that it uses 
criteria for hearing loss to determine service connection and 
not degree of disability."  However, the Court observed also 
that the purpose of 38 C.F.R. § 3.385 was to establish 
"criteria for the purpose of determining the levels at which 
hearing loss becomes disabling" and "a department-wide rule 
for making determinations regarding service connection for 
impaired hearing."  Id., see also Hensley v. Brown, 5 Vet. 
App. 155 (1993).

On the authorized audiological evaluation performed in March 
1997, pure tone thresholds with respect to the left ear were 
5, 10, 10, 5, and 15, at 500, 1000, 2000, 3000 and 4000 
cycles per second, respectively.  None of these auditory 
thresholds was 26 decibels or greater.

However, the examiner was unable to complete speech 
recognition testing.  Regulations provide a separate table 
which only takes into account average puretone decibel loss 
for situations in which the percent of speech discrimination 
could not be calculated accurately.  38 C.F.R. § 4.87, Table 
VIa (1998).  This table can only be used "when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
pure tone average and speech discrimination inappropriate."  
38 C.F.R. § 4.85(c) (1998).

In this case, the examiner stated that considerably more 
mistakes than anticipated occurred during the speech 
recognition testing.  The examiner recommended using pure 
tone thresholds only for rating purposes.  Thus, the examiner 
provided only average pure tone decibel loss.  The record 
does not indicate whether the examiner in this case was the 
chief of the audiology clinic or not.  Under the regulation, 
only the chief of the audiology clinic may make the 
determination that the speech discrimination test is 
inappropriate.  See Acevedo-Escobar v. West, 12 Vet. App. 9 
(1998); 38 C.F.R. § 4.85(c) (1998).


2.  Other service connection claims

Service medical records indicate that, at the appellant's 
June 1986 enlistment examination, he was evaluated as normal.

In December 1986 the appellant complained of back pain after 
physical training [PT].  The appellant reported a history of 
low back pain approximately once per year, usually after 
playing basketball or running, for several years.  An x-ray 
examination of the appellant's spine revealed marked 
scoliosis of the dorsal and lumbar spine.

In January 1987 the appellant reported that his back felt 
better.  He had full range of motion.  The examiner diagnosed 
scoliosis and added that the appellant's back pain had 
resolved.

In April 1987 the appellant was examined for personal 
readiness training [PRT] screening.  The examiner noted that 
the appellant had been diagnosed with scoliosis during boot 
camp.  The appellant stated that he wanted to remain on 
active duty and that his back had not kept him from 
completing personal readiness training in the past.  The 
examiner noted that the appellant had mild to moderate 
scoliosis of the lumbar spine.  The examiner diagnosed 
scoliosis, which was presently asymptomatic.

In June 1987 the appellant was treated for removal of a mole.  
The examiner noted that the mole was removed without 
difficulty.  The examiner did not note the location of the 
mole.

In January 1989 the appellant injured his right fifth finger 
while playing football.  His proximal interphalangeal joint 
[PIP] was distorted with obvious angulation.  Manual 
reduction was done with good results.  An x-ray examination 
revealed no fracture.  The diagnosis was lateral dislocation 
of the proximal interphalangeal joint.

In November 1989 the appellant cut the back of his left hand 
when it slipped off a wrench.  The examiner noted a two-
centimeter laceration to the back of the left hand.  No 
tendon was involved.  Neurological vital signs [NVS] were 
intact.  The examiner sutured the laceration.  The laceration 
healed well.  The sutures were removed.

In May 1992 the appellant complained of the acute onset or 
right groin pain while playing baseball.  The appellant 
walked with a slight limp.  The examiner noted that the 
medial half of the inguinal ligament of the appellant's right 
lower extremity was tender.  The examiner diagnosed a muscle 
or ligament pull.

The appellant was examined again nine days later.  The 
appellant reported that the pain had decreased.  The examiner 
diagnosed torn gracilis or sartorius muscle.

The appellant was examined again in June 1992.  The appellant 
stated that his strained right sartorius muscle or right 
groin muscle was "100%."  The appellant had full range of 
motion [FROM].  The examiner noted resolving ecchymosis on 
the appellant's right medial thigh.  The examiner noted no 
edema or erythema.  The examiner diagnosed status post strain 
of right sartorius or gracilis muscle.

In October 1995 the appellant complained of abdominal pain 
with frequent heartburn, which woke occasionally him at 
night.  The examiner diagnosed rule out peptic ulcer 
disease[R/O PUD] and gastroesophageal reflux disease [GERD].

The appellant was seen again in November 1995.  The examiner 
noted that an upper gastrointestinal series [UGI] showed a 
hiatal hernia and gastroesophageal reflux disease but no 
ulcer.  The examiner diagnosed gastroesophageal reflux 
disease and hernia.

In July 1996 the appellant was scheduled for a VA general 
medical examination to assess whether he had the claimed 
disabilities.  Before the appellant's examination, he moved 
to Oklahoma.  The examination was canceled.

In a December 1996 statement, the appellant requested that he 
be scheduled for another examination.  The appellant was 
scheduled subsequently for audio and visual examinations, 
which he did attend.

The appellant requested again an examination in both July 
1997 and August 1997.

Because the appellant did not report for his originally 
scheduled examination, the RO rated the appellant's claims 
based upon the evidence of record.  See 38 C.F.R. § 3.655(b) 
(1998).  However, the appellant has explained that he failed 
to report for his examination because he had moved to another 
state.  See 38 C.F.R. § 3.655(a) (1998) (stating that 
38 C.F.R. § 3.655(b) applies only if the veteran fails to 
report for a scheduled VA examination without good cause).

Because no separation examination is of record and because 
the appellant has demonstrated a willingness to attend a VA 
examination, a VA examination is required to fairly evaluate 
the appellant's claims of entitlement to service connection 
for a pulled groin muscle, a cyst on the left wrist, a hiatal 
hernia, subluxation of the right fifth finger, a laceration 
of the left hand, and scoliosis.  With regard to the 
appellant's claim of entitlement to service connection for 
scoliosis, a medical opinion is required as to whether it is 
a congenital or developmental defect.  See Guetti v. 
Derwinski, 3 Vet. App. 94, 95 (1992) (nonprecedential 
opinion).

Accordingly, the case is REMANDED for the following 
additional development:

1.  The RO should determine whether the 
audiologist who examined the appellant in 
March 1997 was then the chief of the 
audiology clinic.  If the audiologist was 
the chief of the audiology clinic, the RO 
should document the record accordingly.  
If the audiologist was not the chief of 
the audiology clinic, the RO should 
schedule the appellant for a VA 
examination to determine whether the 
appellant has a current left ear hearing 
loss disability related to service.

2.  The appellant should be afforded a VA 
examination to determine whether the 
appellant has current disabilities, 
including scars, related to service for a 
pulled groin muscle, a cyst on the left 
wrist, a hiatal hernia, subluxation of 
the right fifth finger, a laceration of 
the left hand, and scoliosis.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review before the examination.  With 
regard to the appellant's scoliosis, the 
examiner is requested to state whether 
the appellant's scoliosis is a congenital 
condition or a developmental defect.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

